Citation Nr: 0945458	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran, who died in 2006, served on active duty from 
December 1954 to April 1977.  He served in the Republic of 
Vietnam from November 1966 to June 1967 and was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
appellant's claim for service connection for the Veteran's 
cause of death.

This matter was remanded previously by the Board.  In May 
2008, the Board remanded for the provision of additional 
notice, in compliance with Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In June 2009, the Board remanded for additional 
development, specifically for the provision of additional 
medical review and a nexus opinion, discussing the claims 
file and past medical treatment.  

The RO provided the appellant with Hupp notice in May 2008 
and readjudicated the claim in a March 2009 supplemental 
statement of the case (SSOC).  In July 2009, the RO obtained 
additional medical review and opinion and readjudicated the 
claim in a September 2009 SSOC.  

The appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for cause of 
death, listed on the certificate of death as metastatic renal 
cell carcinoma.  She has claimed that metastatic renal cell 
carcinoma resulted from exposure to Agent Orange in Vietnam, 
from exposure to tetrachloroethylene in drinking water at 
Camp Lejeune, as a result of kidney stones experienced by the 
Veteran while in service, and/or as a result of his service-
connected diabetes.  The RO denied entitlement to service 
connection for metastatic renal cell carcinoma on the grounds 
that there was no evidence of a relationship between the 
Veteran's cause of death and any of the following: his 
service-connected diabetes; kidney stones experienced during 
service; or any alleged in-service exposure to Agent Orange 
or tetrachloroethylene. 

The Board finds that further development is necessary before 
the Board can conduct appellate review of the claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2009).

The Board notes at this point that service connection may be 
granted for the cause of a Veteran's death by showing that 
the Veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a) (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

In June 2009, the Board remanded the appellant's claim of 
entitlement to service connection for cause of death.  The 
Board noted that the Veteran's claims file had been provided 
to a VA examiner for review, but the examiner's 
qualifications were unclear and the report did not indicate 
review of service or private treatment records.  As such, the 
Board directed the RO/AMC to provide the claims file to 
another VA physician qualified to render opinions as to 
genitourinary and/or oncological disorders.  The reviewer was 
directed to review the Veteran's service treatment, and 
private medical, records and state whether there was a 
medical nexus between the renal cancer that caused death and 
any in-service kidney disease.  The reviewer was expressly 
instructed to state whether the Veteran developed renal 
cancer as a result of active service, to include any exposure 
to herbicides or tetrachloroethylene.  The Board requested 
that the reviewer not just identify, but explain the medical 
basis or bases for his or her opinion, and identify the 
pertinent evidence of record.  

In July 2009, the RO/AMC provided the claims file to a VA 
physician for a genitourinary medical opinion.  The reviewer 
submitted an opinion report that stated receipt and review of 
the Veteran's claims file, but did not directly answer the 
question posed by the Board as to whether the Veteran 
developed renal cancer as a result of any exposure to 
herbicides.   The reviewer opined that, if exposure to 
tetrachloroethylene was conceded, there was a probable nexus 
between exposure and the development of kidney cancer since 
the Environmental Protection Agency had identified 
tetrachloroethylene as a probable human carcinogen.  However, 
the Board observes that the reviewer cited to a study more 
than fifteen (15) years old and did not address the type of 
exposure necessary.  

In September 2009, the RO/AMC relied on the July 2009 medical 
opinion to deny the appellant's claim.  The September 2009 
SSOC noted that there was no evidence the Veteran was exposed 
to tetrachloroethylene in service and stated, without 
referencing an evidentiary basis, that there are no known 
health related issues resulting from exposure to contaminated 
water from Camp Lejeune.  The SSOC also stated that there was 
no evidence, per the July 2009 VA examiner's opinion, linking 
the Veteran's service-connected diabetes or history of kidney 
stones/disease to the cause of death.

If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2009).  The United States Court of Appeals for 
Veterans Claims (the Court) has held that RO compliance with 
a remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Consequently, the Board finds that the RO did 
not adequately comply with the terms of the Board's June 2009 
remand and that additional development is required prior to 
final Board adjudication.

The Board notes that the appellant has claimed entitlement to 
service connection for cause of death on numerous grounds 
(referenced above), including exposure to tetrachloroethylene 
at Camp Lejeune.  At the December 2007 hearing, she 
specifically referenced the publication of a report, 
available on the Internet, that addressed the contamination 
and possible health effects thereof.  The appellant stated at 
the hearing that she provided a copy of this report to her 
representative, however, no report appears in the claims 
file.  The Board observes that reports from the Agency for 
Toxic Substances and Disease Registry (ATSDR) of the Centers 
for Disease Control (CDC), on the topic of possible water 
contamination at Camp Lejeune, are available on the Internet.  
As such, the Board directs the RO to two probable sources for 
the study indicated by the appellant - 
www.atsdr.cdc.gov/sites/lejeune/index.html and 
www.atsdr.cdc.gov/sites/lejeune/tce_pce.html.  On remand, the 
RO should identify the specific report(s) referenced by the 
appellant and associate it/them with the claims file.

The Board also notes that the Veteran reported on an October 
2005 claim, and the appellant reported on her May 2006 claim, 
that he entered service in September 1956 at Camp Lejeune.  
The claims file reflects that the Veteran received an October 
1956 in-service medical examination in Lewiston, Maine, but 
there are no service personnel records indicating whether the 
Veteran returned to, or how long he may have remained at, 
Camp Lejeune.  On remand, the RO/AMC should attempt to verify 
the dates when the Veteran was present at Camp Lejeune.

In response to a question from the Veterans Law Judge at the 
December 2007 hearing, the appellant stated that no member of 
the Veteran's family, except his mother (reported as having 
breast cancer), had any form of cancer.   However, the Board 
observes that the record contains multiple notations in 
private treatment reports that she, the Veteran's spouse, was 
diagnosed with renal cell carcinoma just a few months prior 
to him.  In June 2005, a private physician noted the almost 
concurrent diagnoses of the same form of cancer as 
"interesting."  

The Veteran's length of presence, and exposure to any alleged 
contaminants, at Camp Lejeune, is unclear; the July 2009 
reviewer's qualifications are unclear; the 2009 reviewer did 
not discuss any evidence in the claims file or answer the 
question posed by the Board in regard to herbicide exposure; 
and the RO/AMC relied upon the deficient examination as basis 
for continuing the denial of the appellant's claim.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the appellant and 
her representative an additional opportunity 
to submit any information that is not 
evidenced by the current record, to 
specifically include a copy of the report 
referenced at the December 2007 hearing.  

2.	The RO/AMC must attempt to locate the 
Veteran's service personnel records, to 
specifically include documentation of any 
and all time spent at Camp Lejeune.  If 
the RO is unable to locate the records, it 
must (in accordance with Washington v. 
Nicholson, 19 Vet.App. 362 (2005)) seek 
them via alternate sources such as 
requests through the Personnel Information 
Exchange System (PIES), to the National 
Personnel Records Center (NPRC), and 
queries to the appellant for additional 
information and any records in her 
possession.

3.	The RO/AMC must then return the 
Veteran's claims file to the July 2009 
reviewer or, if that reviewer is 
unavailable, a health care provider of 
suitable background and experience 
(credentials, reflecting familiarity with 
genitourinary and/or oncological 
disorders, must be reflected on the 
resulting report) to determine whether the 
Veteran's renal cell carcinoma is related 
to, or an incident of, his service.  The 
following considerations will govern the 
review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.

b. The reviewer must state whether 
the Veteran developed renal cancer 
as a result of his active service.  
If so, the reviewer must state 
whether renal cancer resulted from:

        1.  exposure to herbicides; 
        
        2.  exposure to 
tetrachloroethylene; 
        
3.  and/or any other incident 
of military service.

b.  Provided his kidney disease is 
determined to be of service origin, 
the reviewer should indicate whether 
this disorder caused or contributed 
substantially and materially to the 
Veteran's death.

c.  The reviewer should discuss any 
evidence of record which might bear 
on the etiology of the Veteran's 
renal cell carcinoma, to include, 
but not limited to, his professions 
after service and any family 
incidence of cancer.

e.  In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
reviewer is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

4.  Following the above actions, the 
RO/AMC must review and re-adjudicate the 
appellant's claim.  If the findings on an 
opinion report do not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


